— -Appeal from an order of the Broome County Court made and entered on November 10, 1939, and a judgment rendered on the same day, affirming a judgment of the City Court of Binghamton, rendered on May 8, 1939, in favor of the plaintiff and against the defendant, in the sum of $164.30 damages. This action is for damages to plaintiff’s automobile as the result of a collision on September 20, 1938, between plaintiff’s automobile and an automobile owned by the defendant and operated by defendant’s son. The answer denies liability and sets up a counterclaim. The case was originally tried by the City Court of the City of Binghamton, without a jury, and resulted in a judgment in favor of the plaintiff for $164.30 damages and $29.33 costs. This judgment has been affirmed by the County Court of Broome County. The evidence showed that plaintiff’s automobile was proceeding along Broad avenue in the city of Binghamton behind that of the defendant and that defendant’s car stopped suddenly and without warning. After the accident the defendant agreed to pay for the repairs to plaintiff’s car and went to the garage where the same was repaired and stated that he was going to pay for them. It was shown that the defendant’s son, who was driving the car at the time of the accident, had on previous occasions driven the car. Judgment and order unanimously affirmed, with costs. Present— Hill, P. J., Crapser, Bliss, Heffeman and Sehenck, JJ.